Title: From Alexander Hamilton to Edward Carrington, 21 March 1791
From: Hamilton, Alexander
To: Carrington, Edward


[Philadelphia, March 21, 1791. “The compensation annexed to that office is to consist of a Salary of One Thousand dollars per Annum and one per Cent of the product of the duties on the Spirits which shall be distilled within your district.… The subdivision of your district into surveys of Inspection has been deferred by the President, to be done, in the course of his journey. He will write to you from Georgetown fixing a period at which you are to meet him at Richmond.… The law contemplates three descriptions of Officers; a Supervisor, who is to have chief direction within a district, Inspectors, who under him are to manage the business within certain Surveys.” Letter not found.]
